
	

114 S2741 IS: Keep Estimated Extra Payments Act 
U.S. Senate
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2741
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2016
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of 1974 to permit the Pension Benefit Guaranty
			 Corporation and the Secretary of Labor to elect not to recoup benefits
			 overpayments.
	
	
		1.Short title
 This Act may be cited as the Keep Estimated Extra Payments Act .
 2.Authority to elect not to recoup benefits overpaymentsSection 4022B of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322b) is amended by adding at the end the following:
			
 (c)Authority To elect not To recoup benefits overpaymentsThe Pension Benefit Guaranty Corporation and the Secretary of Labor may elect not to recoup benefits overpayments made to a participant under this title..
		
